DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on November 30, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/30/2021 has been considered by the examiner.

Drawings
4.	The drawings were received on October 27, 2020.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1-19 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-2, 4 and 15-18, the prior art fails to disclose or suggest the emboldened and italicized features below:

 	a power converter, 
 	a current detector coupled between the power converter and a first terminal of a switch; 
 	a voltage detector coupled to the first terminal of the switch; 
 	the switch, wherein a second terminal of the switch is configured to couple to the alternating current power supply; 
 	a current-limiting resistor connected to the first terminal of the switch and to the second terminal of the switch; 
 	a capacitor connected to an output end of the power converter; 
 	a power detector that detects power input into the power converter, wherein the power detector includes the current detector and the voltage detector; and 
 	a controller that detects a change in the input power based on a value detected by the power detector, predicts a decrease of power of the capacitor caused by the change in the input power, and causes an operation of the power converter to stop by opening the switch.

Regarding claims 3 and 5-14, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power conversion device provided between an alternating current power supply and a load, the power conversion device comprising: 
a power converter; 

a power detector that detects power input into the power converter; and 
a controller that detects a change in the input power based on a value detected by the power detector, predicts a decrease of power of the capacitor caused by the change in the input power, and causes an operation of the power converter to stop, 
wherein the power converter is an AC/DC converter, configured of a semiconductor element, that converts power supplied from the alternating current power supply into direct current, and a DC/DC converter, configured of a semiconductor element, that converts power output by the AC/DC converter into a direct current voltage, and the capacitor is connected to an output end of the AC/DC converter, 
wherein the power detector is a voltage detector that detects an input voltage of the AC/DC converter and a current detector that detects an input current of the AC/DC converter, and the controller has a reference voltage value and a reference current value, and causes operations of the AC/DC converter and the DC/DC converter to stop when an absolute value of a value detected by either one of the voltage detector 3and the current detector drops to or below the reference voltage value or to or below the reference current value for a predetermined time while the AC/DC converter and the DC/DC converter are operating.

Regarding claim 19, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion device provided between an alternating current power supply and a load, wherein the alternating current power supply is configured to provide a power supply voltage waveform, the power conversion device comprising:
 	7a power converter; 
 	a capacitor connected to an output end of the power converter; 
 	a power detector configured to : 
 	 	detect a power input into the power converter, and 
 	 	provide, to a controller, a measured supply voltage value over a fraction of a reference discharge time of the capacitor; and 
 	the controller, wherein the controller is configured to: 
 	 	compare the measured supply voltage value with a reference voltage value, 
 	 	wherein the reference voltage value is obtained based on a steady power supply voltage waveform referred to a zero crossing, 
 	 	wherein the reference voltage value and the fraction of the reference discharge time are configured to be sufficiently low and short, respectively, to detect a short power failure or momentary interruption when the measured supply voltage is less than the reference voltage value for longer than the fraction of the reference discharge time, and 
 	 	wherein the reference voltage value and the fraction of the reference discharge time are configured to be sufficiently high and long, respectively, to avoid a shut down near the zero crossing of the steady power supply voltage waveform when the steady power supply voltage waveform will not be less than the reference voltage value for the fraction of the reference discharge time or longer, detect a change in the input power based on the comparison of the measured supply voltage with the reference voltage value, and cause an operation of the power converter to stop when the short power failure or the momentary interruption occurs.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838